Citation Nr: 1502562	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg and right knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a right leg and right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1984.  The Veteran also served in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in Detroit, Michigan, in November 2014.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a right leg and right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability has been shown to be etiologically related to an injury in service.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination regarding the Veteran's low back disability claim, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran contends that his current back disability stems from an in-service parachuting accident in August 1982 in which his parachute did not open properly.  He has also asserted that he has a back condition as secondary to a right knee disability.

The Veteran's DD-214 Form reflects that he received the parachute badge.

A review of the available service treatment records reveals no complaints, treatment, or diagnoses of a back disability.

With regard to post-service medical evidence, an April 2009 x-ray report from Regional Medical Imaging noted minimal degenerative disc disease at L3-L4 and L4-L5, and anterior endplate osteophyte formation of L4, L5, and S1 compatible for mild degenerative changes. 

In a November 2014 private medical record, Dr. B. noted that the Veteran has chronic bilateral knee pain and chronic back pain and that these are chronic degenerative conditions.  He further noted that the Veteran was in the military and was required to paratroop jump out of airplanes multiple times.  He concluded that there is substantial probability that this history had impacted the Veteran's present condition and that this is more likely than not. 

The claims file contains no medical evidence to the contrary. 

As the Veteran received the parachute badge, he has been diagnosed with degenerative disc disease of the low back, and the only medical evidence of record on the matter suggest a substantial probability of a link between the Veteran's current degenerative back condition and his in-service parachute jumps, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a right leg and right knee disability is granted.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veteran contends that he injured his right knee/leg during an in-service parachuting accident in August 1982 in which his parachute did not open properly.  The Veteran reported at the November 2014 hearing that he did not break anything but had a severe pain and had to wear a hard body cast from his ankle to his hip for 8 weeks. 

A review of the available service treatment records reveals that the Veteran complained of a right knee ache in September 1982.  In June 1983, the Veteran complained of giving out of the right knee when running.  In December 1983, he complained of recurrent right knee pain. 

Post service, Dr. B. noted in a November 2014 private medical record that the Veteran has chronic bilateral knee pain and chronic back pain and that these are chronic degenerative conditions.  He further noted that the Veteran was in the military and was required to paratroop jump out of airplanes multiple times.  He concluded that there is substantial probability that this history had impacted the Veteran's present condition and that this is more likely than not.

While the Board has considered the November 2014 private opinion, there is no medical evidence in the claims file documenting that the Veteran has actually been diagnosed with degenerative joint disease of the right knee.  The medical records submitted along with this decision give no documentation of right knee degenerative joint disease.  To the contrary, the attached medical records contain an April 20, 2009, x-ray report revealing a negative right knee.  

Additionally, with regard to Dr. B.'s reference to bilateral knee pain, a symptom alone, such as pain or numbness, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

The Board does note, however, that the medical records submitted along with the November 2014 private opinion contain a May 20, 2009, private medical record which diagnosed the Veteran with internal derangement bilateral knees, chondromalacia versus torn meniscus.

As such, in light of private nexus opinion but the lack of documentation supporting a diagnosis of degenerative joint of the right knee, the Board finds that a VA examination is necessary for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his right leg and right knee disability claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current conditions of the right leg and the right knee.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed right leg or right knee disability was incurred in, or caused or aggravated by, the Veteran's military service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
2. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


